PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ares Technologies, Inc.
Application No. 16/828,358
Filed: 24 Mar 2020
For: METHODS AND SYSTEMS FOR IMPLEMENTING MIXED PROTOCOL CERTIFICATES
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 22, 2022, to revive the above-identified application and decision on the petition under 37 CFR 1.182 to expedite petition filed April 25, 2022.

The petitions are GRANTED.

The application became abandoned for failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration (PTO-2306) mailed December 17, 2021.  Accordingly, this application became abandoned on March 18, 2022.  The Issue Fee was paid on March 17, 2022.  The Notice of Abandonment was mailed March 22, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a declaration for Mira Belenkiy; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay; and (4) a terminal disclaimer and fee as required by 37 CFR 1.137(d).  

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.

This application is being referred to the Office of Data Management for appropriate action in the normal course of business on the reply received.



/TERRI S JOHNSON/Paralegal Specialist, OPET